Citation Nr: 1446813	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a back disability for the period from March 27, 2006, to February 14, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for a back disability for the period beginning February 15, 2007, to January 14, 2013.

3.  Entitlement to an evaluation in excess of 20 percent for a back disability for the period beginning January 15, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to August 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision.  This case was previously before the Board in November 2012 at which point it was remanded for further development.  The issues have now been returned to the Board for additional appellate review.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the period from March 27, 2006, to February 14, 2007, the Veteran's back disability was manifested by incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

2.  For the period from February 15, 2007, to January 14, 2013, the Veteran's back disability was manifested by pain on motion and limitation of flexion to no more than 30 degrees.

3.  For the period beginning January 15, 2013, the Veteran's back disability was manifested by pain on motion and limitation of flexion to no more than 65 degrees.

4.  For the entirety of the period on appeal, the Veteran's left knee disability was manifested by symptomatic removal of semilunar cartilage, pain on motion and limitation of flexion to no more than 100 degrees.


CONCLUSIONS OF LAW

1.  For the period from March 27, 2006, to February 14, 2007, the criteria for an evaluation of 60 percent for the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242, 5243 (2013).  

2.  For the period from February 15, 2007, to January 14, 2013, the criteria for an evaluation of 40 percent of the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).

3.  For the period beginning January 15, 2013, the criteria for an evaluation in excess of 20 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).  

4.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability

For the period on appeal, the Veteran's back disability has been evaluated as 20 percent disabling from April 5, 2006 under Diagnostic Code 5242 for degenerative arthritis of the spine, which uses the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for evaluations of 10, 20, 40 and 60 percent disabling for incapacitating episodes having a total duration of at least one week but less than 2 weeks, at least 2 weeks but less than 4 weeks, at least 4 weeks but less than 6 weeks, and at least 6 weeks during the past 12 months, respectively.  39 C.F.R. § 4.71a, Diagnostic Code 5243.

A review of the private treatment notes shows that the Veteran has been treated for chronic back pain.  A nurse noted that he was given work excuses from March 27 to April 4, 2006, June 26 to July 2, 2006, and from August 28 to September 1, 2006.  During these work absences she indicated that the Veteran was to be on bed rest with limited activity.

Another private treatment provider wrote that the Veteran was under his care from January 22 to February 14, 2007, and was unable to work and intermittently at bed rest during that time period.

In September 2007 the Veteran was afforded a VA spine examination.  The Veteran reported right-sided lower back pain radiating into his right hip and leg.  He reported wearing a back brace once or twice a week when the pain was worse than usual.  He also reported right hip pain.

His range of motion was flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to over 30 degrees.  The combined range of motion was 200 degrees.  The examiner noted no incapacitating episodes, no neurological abnormalities, no objective evidence of pain and no flare-ups.  He also noted no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.

In August 2008 the Veteran was afforded another VA spine examination.  The Veteran reported pain "all day every day" going into the right leg.  He reported that he was unable to do sports, stand for more than 10 minutes, or lift more than 25 pounds.  He reported flare-ups every 4 months for 2 weeks during which he can do minimal activity.  He reported physician-directed bed rest for a week at a time two times over the past year.

His range of motion was flexion to 40 degrees and extension to 30 degrees.  He had pain with motion.  The examiner noted normal curvature, no tenderness or spasm.  

Private treatment records show range of motion testing in February 2009.  The Veteran had flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, left lateral rotation to 15 degrees and right lateral rotation to 10 degrees.  His combined range of motion was 85 degrees.

The Veteran was afforded another VA spine examination in May 2009.  He reported low back pain at all times that is a 6 out of 10 in intensity and is worse when he is active.  Weather change and prolonged standing also aggravated his symptoms.  He reported that his pain occasionally radiated down his bilateral lower extremities and affected his ability to walk.  He reported episodes where he had been prescribed bed rest by his primary care physician.  

His range of motion was flexion to 10 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees and bilateral lateral rotation to 20 degrees, all with pain throughout.  The examiner noted that the Veteran could not repeat the range of motion tests because he was in severe pain.  The examiner noted that "it did not appear that the patient was putting forth significant effort for the range of motion portion of his lumbar spine."  

The Veteran was afforded another VA spine examination in January 2013.  The Veteran reported flare-ups that made it difficult to do yard work or play sports.  

Range of motion was flexion to 65 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  His combined range of motion was 205 degrees.  The Veteran did not have any additional limitation following repetition.  The examiner noted pain on movement.  The Veteran had localized tenderness.  The examiner noted a diagnosis of intervertebral disc syndrome (IVDS).  There were no incapacitating episodes over the past 12 months due to IVDS.  

The Board finds that based on incapacitating episodes, cited above, an evaluation of 60 percent for the period from March 27, 2006, to February 14, 2007, is warranted.  The Veteran has submitted statements by private treatment providers noting prescribed bed rest for a total of 6 weeks and 3 days in the period between March 27, 2006, and February 14, 2007.  

The May 2006 VA examination notes no incapacitating episodes.  However, it does not reconcile the Veteran's reports of prescribed bed rest.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that in a 12 month time period the Veteran had incapacitating episodes with a total duration of at least 6 weeks.  Accordingly, the maximum schedular evaluation under the formula for rating IVDS based on incapacitating episodes is granted.

The Board notes that the Veteran did not file his claim for an increased evaluation until April 5, 2006.  Regulations provide that the effective date of an award for an increase will be the date in which the increase was ascertainable provided that the claim is received within a year from the date of which the increase became factually ascertainable.  38 C.F.R. § 3.400(o).  The Veteran filed his claim on April 5, 2006.  His period of bed rest began on March 27, 2006.  Accordingly, the Board grants a higher evaluation from the earlier date of March 27, 2006.

For the period from February 15, 2007, to January 14, 2013, the Board finds that an evaluation of 40 percent is warranted.  A May 2009 VA examination notes flexion to 10 degrees and that the Veteran did not put forth "significant effort."  

The evaluation of pain is always complex.  In this regard, the Veteran should understand that such language as cited above provides probative evidence against the claim.  The fact that the Veteran did not put forth effort renders the results of the examination to a point unreliable.  However, during this time period, a February 2009 treatment record notes flexion to 30 degrees.  Flexion limited to 30 degrees warrants a higher evaluation of 40 percent.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that a 40 percent evaluation for the period from February 15, 2007, to January 14, 2013, is warranted.

A higher evaluation is not warranted as there is no evidence that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  Further, there is no evidence that the Veteran had any incapacitating episodes necessitating medically prescribed bed rest during that time period.

For the period beginning January 15, 2013, an evaluation in excess of 20 percent is not warranted.  In the January 2013 VA examination, the Veteran had flexion to 65 degrees and a combined range of motion of 205 degrees.  In order to warrant a higher evaluation of 40 percent, flexion must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  As noted above, at no point during the period beginning January 15, 2013, has the Veteran exhibited such limitation of motion.  In fact, the Veteran's symptoms may demonstrate an improvement that warrants only a 10 percent evaluation.  The Board has considered a remand, however it appears that an additional evaluation may only provide further evidence against this claim, which the Board wishes to avoid.  Accordingly, an evaluation in excess of 20 percent for the period beginning January 15, 2013, is not warranted.  Based on a review of all evidence, including the Veteran's statements, the Board finds that 20 percent evaluation can be justified at this time, notwithstanding evidence against such a finding. 

Left Knee Disability

The Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5259, a 10 percent evaluation is the schedular maximum.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

The Board will also consider an evaluation under a separate Diagnostic Code.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

Diagnostic Code 5256 provides for evaluation for ankylosis of the knee.  Diagnostic Code 5257 provides for an evaluation based on recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.  

Diagnostic Code 5262 provides for an evaluation based on impairment of the tibia and fibula, and Diagnostic Code 5263 provides for an evaluation for genu recurvatum.

The Veteran was afforded a VA examination in October 2007.  The Veteran reported that he had his ACL surgically repaired.  He reported pain when he squats or climbs ladders or stairs.  He did not report any flare-ups.  

The examiner noted that the joint was stable, and there was no redness, swelling or other deformity. There was mobility from 0 to 130 degrees of flexion without crepitus or apparent pain.  There were no additional limitations by pain, fatigue, weakness or lack of endurance upon repetitive use.

The Veteran was afforded another VA examination in August 2008.  He reported pain "all day every day."  He reported that his knee swells, occasionally buckles and "grinds."  He reported that it did not lock or pop.  He used a cane and had occasional flare-ups.  

The examiner noted no instability or warmth.  He noted crepitus and lateral joint line tenderness.  There was extension to 0 and flexion to 100 degrees with pain on extreme of both.  

The Veteran was afforded another VA examination in January 2013.  He reported flare-ups of limited mobility.  

He had flexion to 120 degrees with painful motion and no limitation of extension.  He was able to perform repetitive-use testing with no additional limitation.  There was pain on palpation.  Joint stability was normal.  There was no evidence of recurrent patellar subluxation/dislocation or meniscal conditions.  There was also no evidence of degenerative or traumatic arthritis.

Based on a review of the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran has some limitation of flexion.  However, an evaluation under Diagnostic Code 5260 would warrant a noncompensable evaluation, as the Veteran's motion was limited to, at most, 100 degrees.  The Veteran specifically denied symptoms such as "locking" of the knee, and there has been no evidence of instability that would warrant a separate evaluation under Diagnostic Code 5257.  The Veteran's own statements provide evidence against the claim on that point. 

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by limitation of motion of flexion to no more than 100 degrees with no instability.  Accordingly, an evaluation in excess of 10 percent is not warranted.

Extraschedular Evaluations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's back disability and left knee disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In this regard, it is important for the Veteran to understand this finding does not in any way suggest that he does not have problems with these disabilities.  If he did not have problems with this disabilities, there would be no basis for a compensable evaluation, let alone the current evaluations found.   

In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including back pain, limitation of motion, pain radiating into his lower extremities, and left knee pain.  These symptoms have all been specifically attributed to his service-connected back disability, including a separate evaluation for neurologic abnormalities which is not before the Board at this time, and his left knee disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the RO fulfilled its duty to notify in an April 2006 letter to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a back disability and left knee disability.  VA provided the Veteran with examinations in May 2006, September 2007, October 2007, August 2008, May 2009 and January 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
  
ORDER

An evaluation of 60 percent for a back disability for the period from March 27, 2006, to February 14, 2007, is granted.

An evaluation of 40 percent for a back disability for the period from February 15, 2007, to January 14, 2013, is granted.

An evaluation in excess of 20 percent for a back disability for the period beginning January 15, 2013, is denied.

An evaluation in excess of 10 percent for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


